Case 1:20-mj-01208-WRP Document 24 Filed 11/04/20 Page 1 of 5       PageID #: 92




MICHAEL JAY GREEN AND ASSOCIATES, INC.
MICHAEL JAY GREEN             4451
841 Bishop Street, Suite 2201
Honolulu, Hawai`i 96813
Telephone: (808) 521-3336
Facsimile: (808) 566-0347
Email: michaeljgreen@hawaii.rr.com

Attorney for Defendant
MARTIN KAO

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI`I

UNITED STATES OF AMERICA,                MAG. NO. 20-01208 WRP

                    Plaintiff,           NOTICE OF WITHDRAWAL OF
                                         COUNSEL; ORDER
       vs.

MARTIN KAO,

                    Defendant.




                NOTICE OF WITHDRAWAL OF COUNSEL

      Notice is hereby given that Troutman Pepper Hamilton Sanders LLP, David

Chaiken, and Miranda Hooker, hereby withdraw as counsel for Defendant Martin

Kao. This withdrawal is with the consent of Defendant Martin Kao and his

attorney, Michael Jay Green. Mr. Kao continues to be represented by attorney

Michael Jay Green in this matter.
Case 1:20-mj-01208-WRP Document 24 Filed 11/04/20 Page 2 of 5                       PageID #: 93




        DATED:    - = o - - , . - - - - - - ---:-::,-----,------'   _J_o_V._ J-;
                                                                             __,2020.
                   ca~)                    cs~. PJ

                                            DAVIBM.C~
                                        -He-tttmarrP~ppe1--Hamilte.e-&aooers           LLP
                                              Withdrawing Attorney for Defendant
                                              MARTIN KAO

        DATED:
                   (City)                  (Stnlc)
                                                                    -=co-ate-)_ _ ____..   2020.



                                           MIRANDA HOOKER
                                           Troutman Pepper Hamilton Sanders LLP
                                            Withdrawing Attorney for Defendant
                                            MARTIN KAO

       DATED: Honolulu, Hawai'i, _ _ __ _ ___, 2020.


                                           MICHAEL JAY GREEN
                                           Michael Jay Green and Associates, Inc.
                                             Attorney for Defendant
                                             MARTIN KAO

       DATED: Honolulu, Hawai'i, _ _ _ ____• 2020.


                                           MARTIN KAO, Defendant




 United States ofAmerica v. Martin Kao, Mag No. 20-01208 WRP; NOTICE OF
 WITHDRAWAL OF COUNSEL
                                               2
Case 1:20-mj-01208-WRP Document 24 Filed 11/04/20 Page 3 of 5              PageID #: 94




         DATED:
                   -:
                    (C=ity~)-----,
                                         (State)            =     --,--- - -'   2020.
                                                                (Date)




                                          DAVID M . CHAIKEN
                                          Troutman Pepper Hamilton Sanders LLP
                                           Withdrawing Attorney for Defendant
                                           MARTIN KAO

         DATED:    M\~ ,_\\A
                         ~A  '---_                    _ , ~(~~,             '.2.,2020.
                    (City)               (State)                (Date)



                                        Ml\a'IJQ
                                        ~DA
                                                 _.. HOOKER
                                         Troutman Pepper Hamilton Sanders LLP
                                          \Vithdrawing Attorney for Defendant
                                          MARTIN KAO

        DATED: Honolulu, Hawai'i, -----~-' 2020.



                                         MICHAEL JAY GREEN
                                         Michael Jay Green and Associates, Inc.
                                          Attorney for Defendant
                                          MARTIN KAO

        DATED: Honolulu; Hawai'i, _ _ _ _ _ _ _, 2020.



                                         MARTIN KAO, Defendant




  United States ofAmerica v. Martin Kao, Mag No. 20~01208 WRP; NOTICE OF
  WITHDRAWAL OF COUNSEL
                                              2
Case 1:20-mj-01208-WRP Document 24 Filed 11/04/20 Page 4 of 5                  PageID #: 95




        DATED: - - - - - - -
               (City)                  (State)
                                                                 - - - - -'2020.
                                                              -(Date)



                                        DAVID M. CHAIKEN
                                        Troutman Pepper Hamilton Sanders LLP
                                         Withdrawing Attorney for Defendant
                                         MARTIN KAO

       DATED: - - - - - - -
              (City)                   (State)                  - - - - - -'2020.
                                                              -(Date)


                                        MIRANDA HOOKER
                                        Troutman Pepper Hamilton Sanders LLP
                                         Withdrawing Attorney for Defendant
                                         MARTIN KAO

       DATED: Honolulu,Hawai'~                    :Z~~

                                        MICHAEL JAY GREEN
                                        Michael Jay Green and Associates, Inc.
                                         Attorney for Defendant
                                         MARTIN KAO

       DATED: Honolulu, Hawai'i,       /!lo v    c:l,,. 2o 2.-o , 2020.

                                                                          ,.




                                        MARTIN KAO, Defendant




 United States ofAmerica v. Martin Kao, Mag No. 20-01208 WRP; NOTICE OF
 WITHDRAWAL OF COUNSEL
                                           2
Case 1:20-mj-01208-WRP Document 24 Filed 11/04/20 Page 5 of 5             PageID #: 96




IT IS APPROVED AND SO ORDERED:

DATED: November 4, 2020




United States of America v. Martin Kao, Mag No. 20-01208 WRP; NOTICE OF
WITHDRAWAL OF COUNSEL
                                          3
